DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This a Non-Final action is in reply to the application 15062937 amendment filed on 12/14/2020
Claims 1, 4, 9 and 14 are amended
Claim 5 is cancelled
Claims 1 – 4, 6 – 21 are currently pending, and have been examined.

Response to Arguments
 Response to 103
 The applicants’ arguments are persuasive, the examiner states the applicants arguments are moot based upon a new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 4 and  6 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over CHANDRASHEKAR, GIRISH, A survey on feature selection methods, Rochester Institute of Technology, Dec 7th 2013 (https://www.sciencedirect.com/science/article/pii/S0045790613003066) (page 16, 17, 18, 19 and 27) hereinafter as CHANDRASHEKAR in view of US Patent 7318051 – Weston et al. hereinafter as WESTON

Regarding Claim 1:
CHANDRASHEKAR discloses:
1. (Currently Amended) A computer-implemented method for generating a predictive model using a reduced feature set, the method comprising: 
obtaining a set of features; (features, introduction, page 16)
classifying features of the set of features (classification, introduction, page 16) into feature subsets(subset feature, page 16) corresponding with semantic classes(class label, filter method, page 17), the semantic classes (class label, filter method, page 17) being provided in a ranked order; (filter method, ranking, page 17)
selecting features(feature selection, 7.3 page 18) from the feature subsets (subsets, page 18) to include in the reduced feature set, the features for the reduced feature set being selected by iterating through at least a portion of the feature subsets in the ranked order of the semantic classes(class), each iteration of a feature subset performed by:
computing a feature quality score(filter method, Score, page 17)  for each feature in the feature subset to identify low quality features(remove variable(feature) page 17), 
outputting(multiple feature selection algorithms, page 22) the reduced feature set that includes the features selected using the forward selection;(forward selection, page 19) and
generating the predictive model using the features included in the reduced feature set. (reduced subset, page 19  reduced features, page 27) 

CHANDRASHEKAR discloses of determining a predictive model as stated above.
WESTON teaches of generation of the predictive model as a computer implemented method. (computer, and fig.1, col 7 line 55 – col 8 line 17)

WESTON teaches of the predictive model as a computer implemented method, One of ordinary skill in the art would have recognized that the utilization of a computer implemented method for determining the generation of the predicative model to CHANDRASHEKAR method for the predicted result of a computer implemented method of generating a predictive model using a reduced feature set. 

Moreover, the limitation as claimed by the invention is merely an improvement over a base device, product, or method as taught by the references.  The prior art of record also teaches a 

Regarding Claim 2:
CHANDRASHEKAR / WESTON discloses of claim 1:
WESTON discloses:
wherein the set of features(feature , col 17 line 29 – 38) comprises features selected by a user(manually, training data, col 8 line 9 – 11) from a larger set of features.  (dataset, fig. 3)
It would be obvious to one of ordinary skill in the art to combine CHANDRASHEKAR ‘s method of determining the generation of feature selection for model generation to utilize WESTON’s method of selecting features by a user from a larger set of features as this would allow CHANDRASHEKAR to improve the efficiency of solving complex problems (WESTON - col 11 – line 55 – 67)  

Regarding Claim 3:
CHANDRASHEKAR / WESTON discloses of claim 1:
wherein the reduced feature set also includes one or more features specifically selected by a user for inclusion(manual inclusion, col 8 line 31 – 52) in the reduced feature set.  (Include preprocessing, col 9 line 40 – 48)
It would be obvious to one of ordinary skill in the art to combine CHANDRASHEKAR‘s method of determining the generation of feature selection for model generation to utilize 


Regarding Claim 4:
CHANDRASHEKAR / WESTON discloses of claim 1:
CHANDRASHEKAR discloses:
wherein classifying the features into feature subsets corresponding with the semantic classes comprises: comparing a feature name of a first feature to keywords (text classification comparison, page 18) associated with each semantic class(class label, filter method, page 17); and assigning the first feature (text classification, page 17 and 18) to a first semantic class(class label, filter method, page 17) based on the feature name of the first feature corresponding to at least one keyword associated with the first semantic class. (class label, filter method, page 17)

Regarding Claim 6:
CHANDRASHEKAR / WESTON discloses of claim 1:
CHANDRASHEKAR discloses:
wherein the feature quality score for at least one feature is based at least in part on a correlation (correlation, page 17) of the at least one feature to an outcome corresponding to a predictive task for which the predictive model is being generated.  (predictor, page 18)

Regarding Claim 7:
CHANDRASHEKAR / WESTON discloses of claim 1:
CHANDRASHEKAR discloses:
wherein the feature quality score for at least one feature is determined using an entropy (Entropy page 17) measure for the at least one feature.  (feature, page 17)

Regarding Claim 8:
CHANDRASHEKAR / WESTON discloses of claim 1:
CHANDRASHEKAR discloses:
wherein the low quality features comprise features whose feature quality score does not satisfy a predetermined score threshold.  (score variables remove below threshold, page 17)

Regarding Claim 9:
CHANDRASHEKAR discloses:
the operations comprising: obtaining feature subsets, (features, introduction, page 16)
 each feature subset including one or more features and corresponding with a semantic class from a group of semantic classes provided in a ranked order, the feature subsets having an order corresponding with the ranked order of the semantic classes; 
selecting features for a reduced feature set by iterating (iteration, page 18) through the feature subsets in accordance with the ranked order(rank, page 17 and 18) of the 
outputting the reduced feature set.  (output, page 18)

CHANDRASHEKAR discloses of determining a predictive model as stated above.
WESTON teaches of generation of the predictive model with one or more computer storage media storing computer-useable instructions that, when executed by a computing device, causes the computing device to perform operations (processor, col 19 line 25-35, computer, and fig.1, col 7 line 55 – col 8 line 17)

WESTON teaches of the predictive model with one or more computer storage media storing computer-useable instructions that, when executed by a computing device, causes the computing device to perform operations, One of ordinary skill in the art would have recognized that the utilization of one or more computer storage media storing computer-useable instructions that, when executed by a computing device, causes the computing device to perform operations for determining the generation of the predicative model to CHANDRASHEKAR method for the predicted result of a computer implemented method of generating a predictive model using a reduced feature set. 

Moreover, the limitation as claimed by the invention is merely an improvement over a base device, product, or method as taught by the references.  The prior art of record also teaches a 

Regarding Claim 10:
CHANDRASHEKAR / WESTON discloses of claim 9:
CHANDRASHEKAR discloses:
wherein the feature subsets(subsets, page 17) are obtained by classifying (classifier, page 17) features from an original feature set into the feature subsets.  (subsets, page 17)

Regarding Claim 11:
CHANDRASHEKAR / WESTON discloses of claim 10
CHANDRASHEKAR discloses:
wherein a first feature from the original feature set is classified into a first feature subset by: comparing a feature name of the first feature to keywords(text classification comparison, page 18) associated with each semantic class(class label, filter method, page 17); 
assigning the first feature (text classification, page 17 and 18) to the first semantic class (class label, filter method, page 17) based on the first semantic class (class label, filter method, page 17) having at least one keyword matching at least one term from the feature name of the first feature.  (class label, filter method, page 17)

Regarding Claim 12:
CHANDRASHEKAR / WESTON discloses of claim 10:
WESTON discloses:
wherein the original feature set(feature , col 17 line 29 – 38) comprises features selected by a user(manually, training data, col 8 line 9 – 11) from a larger set of features.  (dataset, fig. 3)
It would be obvious to one of ordinary skill in the art to combine CHANDRASHEKAR ‘s method of determining the generation of feature selection for model generation to utilize WESTON’s method of selecting features by a user from a larger set of features as this would allow CHANDRASHEKAR to improve the efficiency of solving complex problems (WESTON - col 11 – line 55 – 67)  


Regarding Claim 13:
CHANDRASHEKAR / WESTON discloses of claim 9:
wherein the reduced feature set also includes one or more features specifically selected by a user for inclusion(manual inclusion, col 8 line 31 – 52) in the reduced feature set.  (Include preprocessing, col 9 line 40 – 48)
It would be obvious to one of ordinary skill in the art to combine CHANDRASHEKAR‘s method of determining the generation of feature selection for model generation to utilize WESTON’s method of including features specifically selected by a user for inclusion in the 


Regarding Claim 14:
CHANDRASHEKAR / WESTON discloses of claim 9:
CHANDRASHEKAR discloses:
examining  at least one feature subset to determine whether to remove at least one low quality feature from the at least one feature subset by: computing a feature quality score for a first feature from a first feature subset based on at least one selected from the following: a correlation(correlation, page 17) of the first feature to an outcome corresponding to a predictive task for which the reduced feature set(reduce, page 18)  is being generated
an entropy measure(Entropy page 17) for the first feature(feature, page 17); and 
determining the feature quality score for the first feature does not satisfy a predetermined score threshold(features remove features(variables) below threshold, page 17); and removing the first feature from the first feature subset based on determining the feature quality score for the first feature does not satisfy the predetermined score threshold.  (features remove features(variables) below threshold, page 17)

 Regarding Claim 15:

obtain a set of features describing attributes of customers from a customer dataset; (features, introduction, page 16)
remove low quality features from the set of features; (remove threshold, page 17)
classify(classify, page 17) remaining features into a plurality of feature subsets, each feature subset corresponding to a semantic class from a plurality of semantic classes(class label, filter method, page 17), the plurality of semantic classes(class label, filter method, page 17)  being provided in a ranked order(rank, page 17 and 18)  based on likelihood (probability, page 18) of segmenting a customer population; 
iteratively (iteration, page 18) perform forward selection(forward selection, page 19 on the feature subsets in an order based on the ranked order(rank, page 17 and 18)  of the semantic classes to select features to add to a reduced feature set; and 
outputting the reduced feature set.   (output, page 18)


CHANDRASHEKAR discloses of determining a predictive model as stated above.
WESTON teaches of generation of the predictive model with A computer system comprising: one or more processors; and one or more computer storage media storing computer useable instructions to cause the one or more processors  (processor, col 19 line 25-35, computer, and fig.1, col 7 line 55 – col 8 line 17)



Moreover, the limitation as claimed by the invention is merely an improvement over a base device, product, or method as taught by the references.  The prior art of record also teaches a comparable device improved in the same way.  The technical ability existed to improve the base device in the same way and the result of the improvement is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Regarding Claim 16:
CHANDRASHEKAR / WESTON discloses of claim 15:
CHANDRASHEKAR discloses:
wherein low quality features are removed from the set of features by: computing a feature quality score for each feature in the set of features; (score variables remove below threshold, page 17)
 identifying features having a feature quality score below a threshold score as low quality features; (score variables remove below threshold, page 17)
and removing the low quality features.  (score variables remove below threshold, page 17)


Regarding Claim 17:
CHANDRASHEKAR / WESTON discloses of claim 16:
CHANDRASHEKAR discloses:
wherein the feature quality score for a first feature is computed based on at least one selected from the following: a correlation(correlation, page 17) of the first feature to an outcome corresponding to a predictive task for which the reduced feature set(reduce, page 18) is being generated; and an entropy(Entropy page 17) measure for the first feature(feature, page 17).  


Regarding Claim 18:
CHANDRASHEKAR / WESTON discloses of claim 15:
CHANDRASHEKAR discloses:
wherein the remaining features are classified into the plurality of feature subsets by: comparing a feature name for each of the remaining features to keywords(text classification comparison, page 18) associated with each of the semantic classes(class 


Regarding Claim 19:
CHANDRASHEKAR / WESTON discloses of claim 15:
WESTON discloses:
wherein the set of features(feature , col 17 line 29 – 38) comprises features selected by a user(manually, training data, col 8 line 9 – 11) from a larger set of features.  (dataset, fig. 3)
It would be obvious to one of ordinary skill in the art to combine CHANDRASHEKAR ‘s method of determining the generation of feature selection for model generation to utilize WESTON’s method of selecting features by a user from a larger set of features as this would allow CHANDRASHEKAR to improve the efficiency of solving complex problems (WESTON - col 11 – line 55 – 67)  


Regarding Claim 20:
CHANDRASHEKAR / WESTON discloses of claim 15:
wherein the reduced feature set also includes one or more features specifically selected by a user for inclusion(manual inclusion, col 8 line 31 – 52) in the reduced feature set.  (Include preprocessing, col 9 line 40 – 48)
It would be obvious to one of ordinary skill in the art to combine CHANDRASHEKAR‘s method of determining the generation of feature selection for model generation to utilize WESTON’s method of including features specifically selected by a user for inclusion in the reduced feature set as this would allow CHANDRASHEKAR to improve the efficiency of solving complex problems (WESTON - col 11 – line 55 – 67)  

Regarding Claim 21:
CHANDRASHEKAR / WESTON discloses of claim 10:
CHANDRASHEKAR discloses:
wherein a first feature from the original feature set is classified by: comparing(correlation , page 18) a feature name of the first feature to keywords (text classification comparison, page 18)associated with each semantic class; identifying more than one semantic class based on at least one keyword matching(correlation , page 18) at least one term from the feature name of the first feature; and assigning the first feature to a highest (highest, page 17) ranking semantic class within the identified more than one semantic class.(class, page 17)

CONCLUSION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.H.T/Examiner, Art Unit 3681                       

                                                                                                   
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681